 

PROMISSORY NOTE (“NOTE”) - 10% SIMPLE INTEREST

 

 

$100

8/29/2019

 

 

For VALUE RECEIVED, Bio Matrix Scientific Group, Inc. (“Borrower”) promises to
pay to Bostonia Partners (“Lender”) the principal sum of $100 with accrued
simple interest at the rate of 10% percent per annum on the balance. The said
principal and accrued interest shall be payable in lawful money of the United
States of America on August 29, 2020. This Note may be prepaid in whole or in
part at any time without premium or penalty. The Borrower hereby waives any
notice of the transfer of this Note by the Lender or by any subsequent holder of
this Note, agrees to remain bound by the terms of this Note subsequent to any
transfer, and agrees that the terms of this Note may be fully enforced by any
subsequent holder of this Note. All terms and conditions of this Note shall be
interpreted under the laws of the state of California and venue shall be the
state of California.

 

 

Borrower

 

By:/s/Timothy Foat

 

Its:CEO

 

Accepted By:

 

Lender

 

By:/s/Timothy Foat

 

Its:President

 

 

